341 F.2d 296
MANUFACTURERS AND FARMERS SHIPPERS COOPERATIVE, INC., and William Odis Miolen, Jr., Appellants,v.Mary Jo STONIE, Appellee.Mary Jo STONIE, Appellant,v.MANUFACTURERS AND FARMERS SHIPPERS COOPERATIVE, INC., and William Odis Miolen, Jr. and O.N. Jonas Company, Inc., Appellees.
No. 21521.
United States Court of Appeals Fifth Circuit.
February 2, 1965.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.
H. A. Stephens, Jr., Atlanta, Ga., James H. Phillips, Dalton, Ga., McCamy, Minor, Vining & Phillips, Dalton, Ga., Smith, Ringel, Martin, Ansley & Carr, Atlanta, Ga., of counsel, for appellees.
Julian M. Longley, Jr., Dalton, Ga., McDonald, Longley, McDonald & McDonald, Dalton, Ga., for appellant and cross-appellant, Mary Jo Stonie.
Before TUTTLE, Chief Judge, and MOORE* and BELL, Circuit Judges.
PER CURIAM.


1
We have carefully considered the appeal and cross appeal in this diversity personal injury suit, and conclude that the trial court committed no prejudicial error.


2
The judgment is affirmed on both the appeal and cross appeal.



Notes:


*
 Of the Second Circuit, sitting by designation